     CASE 0:18-cv-02209-WMW-HB Document 64 Filed 01/31/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Allianz Life Insurance Company of North
America,                                        Case No. 0:18-cv-02209-WMW-HB

                           Plaintiff,             PLAINTIFF ALLIANZ LIFE
                                                  INSURANCE COMPANY OF
v.                                               NORTH AMERICA’S SECOND
                                               AMENDED NOTICE OF HEARING
Kathy D. Ryan, in her capacity as Trustee of     ON MOTION FOR LEAVE TO
The Brody Family Trust, and Lake Forest          DEPOSIT THE CONTRACT’S
Bank & Trust Company, N.A.,                    PROCEEDS, DISCHARGE FROM
                                               THE CASE, AND AWARD OF ITS
                           Defendants.          ATTORNEYS’ FEES AND COSTS

Lake Forest Bank & Trust Company, N.A.,

                      Crossclaimant,

v.

Kathy D. Ryan, in her capacity as Trustee
of The Brody Family Trust,

                      Crossclaim-
                      Defendant.

Lake Forest Bank & Trust Company, N.A.,

                      Third Party Plaintiff,

v.

Kathy D. Ryan, an individual, and Michael
Diyanni, in his capacity as Trustee of The
Kathy Ryan Irrevocable Trust, dated March
26, 2016,

                      Third Party
                      Defendant.
       CASE 0:18-cv-02209-WMW-HB Document 64 Filed 01/31/19 Page 2 of 2




         PLEASE TAKE NOTICE that the hearing on Plaintiff Allianz Life Insurance

Company of North America’s (“Allianz”) Motion for Leave to Deposit the Contract’s

Proceeds, Discharge from the Case, and Award of Its Attorneys’ Fees and Costs in the

above referenced action will be heard before the Honorable Wilhelmina M. Wright,

United States District Judge, at the United States District Court, Courtroom 7A, 316 N.

Robert Street, St. Paul, Minnesota 55101, commencing at 9:00 a.m., on April 9, 2019,

and continuing thereafter by adjournment until the same shall be completed.



 Dated: January 31, 2019                     s/ Jeffrey D. Hedlund
                                             Jeffrey D. Hedlund (#175791)
                                             Isaac B. Hall (#0395398)
                                             FAEGRE BAKER DANIELS LLP
                                             2200 Wells Fargo Center
                                             90 South Seventh Street
                                             Minneapolis, MN 55402-3901
                                             Telephone: (612) 766-7000
                                             Fax: (612) 766-1600
                                             jeff.hedlund@FaegreBD.com
                                             isaac.hall@FaegreBD.com

                                             Attorneys for Plaintiff Allianz Life
                                             Insurance Company of North America




US.121787188.01
